DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 03/25/2021 has been entered. Applicant amended claims 1, 6, 15, 20, and 30, and canceled claim 31. Claims 1, 6-13, 15, 20-27, and 30 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every U.S.C. § 101 rejection previously set forth in the Non-Final Office Action mailed 12/28/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 11-12, 15, 20, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (PG-Pub. US 20160012271), hereinafter "Hansen" in view of Kameyama et al. (PG-Pub. US 20060257047), hereinafter "Kameyama” and further in view of Gidel et al. (PG-Pub. US 20190011543), hereinafter “Gidel”.
Regarding claim 1, Hansen teaches: a method of a fingerprint sensing system of enabling cancelling out impairment data present in an image captured by a fingerprint sensor of the fingerprint sensing (¶ [0032] In summary, the present invention generally relates to a method for removing disturbances in an image captured by a fingerprint sensor, and specifically to reduction of noise in an acquired fingerprint image by incorporating the sensing principle into the applied method for noise reduction);
comprising: capturing an image of an object contacting the fingerprint sensor (¶ [0032] In summary, the present invention generally relates to a method for removing disturbances in an image captured by a fingerprint sensor, and specifically to reduction of noise in an acquired fingerprint image by incorporating the sensing principle into the applied method for noise reduction).
While Hansen teaches: FIGS. 6 and 7a-7e, ¶ [0059] In a possible implementation of the invention, a three step process is provided, including 1) setting up the sampling to improve mitigation of CMN, 2) detecting if CMN (common mode noise) is present, and if so, 3) provides a means for rejecting it by filtering; ¶ [0060] Since the detection relies on similar techniques as 
Hansen does not specifically teach: detecting, from the captured image, impairment data caused by static impairments of the fingerprint sensor; fitting the detected impairment data to a selected mathematical model; and storing the mathematical model to which the detected impairment data is fitted, wherein the model can be used subsequently for at least partly cancelling out impairment data present in an image captured by the fingerprint sensor.
However, in a related field, Kameyama teaches: detecting, from the captured image, impairment data caused by (FIG. 4 and 10D, ¶ [0081] The noise component extraction unit 33 then finds as the periodic noise component N0 a difference value between values of pixels corresponding to each other in the face region P0f and in the reconstructed image P1f… the periodic noise component N0 represents a noise component in the region corresponding to the face region P0f; ¶ 0082] The noise frequency determination unit 34 then determines the frequency of the periodic noise component N0. More specifically, the periodic noise component is decomposed into a plurality of frequency 
fitting the detected impairment data to a selected mathematical model (¶ [0084] As has been described above, according to the periodic noise component removal processing in the embodiment of the present invention, the reconstruction unit 32 reconstructs the face region P0f by fitting, to the face region P0f detected by the face detection unit 31 in the image P0, the mathematical model M generated according to the method of ARM based on the sample images representing human faces not including a periodic noise component… By calculating the difference value between the corresponding pixel values in the reconstructed image P1f and in the face region P0f, the periodic noise component N0 in the face region P0f is extracted, and the frequency of the periodic noise component N0 is determined); 
and storing the mathematical model to which the detected impairment data is fitted, wherein the model can be used subsequently for at least partly cancelling out impairment data present in an image captured by the fingerprint sensor (¶ [0100] In order to realize the periodic noise component removal processing, the control unit 70 starts a periodic noise component removal program stored in the internal memory 79, and causes the image processing unit 73 to carry out the periodic noise component removal processing (see FIG. 4) using the mathematical model M stored in advance in the internal memory 79, as has been described above).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen to incorporate the teachings of Kameyama by including: detecting, from the captured image, impairment data caused by  fitting the detected impairment data to a selected mathematical model; and storing the mathematical model to which the detected impairment data is fitted, wherein the model can be used subsequently for at least partly cancelling out impairment data present in an image captured by the sensor in order to account for a periodic noise component that sensors are susceptible to, and determine its frequency and then remove it from an input image to generate a noise free image.	
Hansen in view of Kameyama does not teach: the sensor noise being specifically static noise. 
However, in a related field, Gidel teaches: static sensor noise modeling and removing (¶ [0020] in one embodiment, the template generator is further adapted to model the intrinsic static noise by a series of Gaussian functions representing a mean and a variance of each sample of the calibration traces).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen and Kameyama to incorporate the teachings of Gidel by including: static sensor noise modeling and removing in order to at least partially remove intrinsic static sensor noise from data obtained by an optical sensor.
Regarding claim 6, Hansen teaches: a method of a fingerprint sensing system of cancelling out impairment data present in an image captured by a fingerprint sensor of the fingerprint sensing system (¶ [0032] In summary, the present invention generally relates to a method for removing disturbances in an image captured by a fingerprint sensor, and 
capturing an image of an object contacting the fingerprint sensor (¶ [0032] In summary, the present invention generally relates to a method for removing disturbances in an image captured by a fingerprint sensor, and specifically to reduction of noise in an acquired fingerprint image by incorporating the sensing principle into the applied method for noise reduction).
While Hansen teaches: ¶ [0100] a log-likelihood ratio is determined and compared to a predetermined threshold. In case it is determined that the likelihood of noise (in comparison to the threshold) is “too high”, the process continues to a step of estimation of the noise, such as CMN, using a LMMSE filter as is discussed above in relation to equations 5-10; ¶ [0101] Also for setting up the (linear) filter to be used for noise mitigation if noise has been determined to be present will take into account the selected sampling matrix. ¶ [0101] Also for setting up the (linear) filter to be used for noise mitigation if noise has been determined to be present will take into account the selected sampling matrix. The acquired, noisy, fingerprint image is subsequently filtered using the “sampling matrix dependent filter”, typically being a Wiener filter, and a “clean” image comprising less noise is formed, as is shown in FIG. 7d.
Hansen does not specifically teach: acquiring a stored predetermined mathematical model representing impairment data present in the captured image, which impairment data is caused by 
However, in a related field, Kameyama teaches: acquiring a stored predetermined mathematical model representing impairment data present in the captured image, which impairment data is caused by (¶ [0100] In order to realize the periodic noise component removal processing, the control unit 70 starts a periodic noise component removal program stored in the internal memory 79, and causes the image processing unit 73 to carry out the periodic noise component removal processing);
and using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image (¶ [0100] In order to realize the periodic noise component removal processing, the control unit 70 starts a periodic noise component removal program stored in the internal memory 79, and causes the image processing unit 73 to carry out the periodic noise component removal processing (see FIG. 4) using the mathematical model M stored in advance in the internal memory 79, as has been described above).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen to incorporate the teachings of Kameyama by including: acquiring a stored predetermined mathematical model representing impairment data present in the captured image, which impairment data is caused by static impairments of the fingerprint sensor; and using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image in order to have a periodic noise component of a determined frequency removed from an image to generate a noise free image.
Hansen in view of Kameyama does not teach: the sensor noise being specifically static noise. 
However, in a related field, Gidel teaches: static sensor noise modeling and removing (¶ [0020] in one embodiment, the template generator is further adapted to model the intrinsic static noise by a series of Gaussian functions representing a mean and a variance of each sample of the calibration traces).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen and Kameyama to incorporate the teachings of Gidel by including: static sensor noise modeling and removing in order to at least partially remove intrinsic static sensor noise from data obtained by an optical sensor.
Regarding claim 11, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above; 
Hansen further teaches: wherein the step of using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image comprises: dividing the impairment data present in the captured image with the impairment data represented by the acquired predetermined mathematical model (¶ [0057] Due to the way that the CMN affects the measurements, the noise can typically be modeled as being multiplicative, i.e. the amount of CMN scales with the value of the fingerprint. It should be emphasized that the method according to the present invention also support other type's noise couplings, e.g. additive noise, and that a non-linear mapping function may be applied to the input signal, e.g. a logarithm function to make the multiplicative effects additive.
Note: current application discloses: page 17, last paragraph: in case the impairment data is of a multiplicative type, the processing unit 103 divides the impairment data present in the captured image with the impairment data represented by the acquired predetermined mathematical model, wherein the impairment data present in the captured image is cancelled out).
Regarding claim 12, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above; 
Hansen further teaches: wherein the step of using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image comprises: assigning a lesser weight to fingerprint features extracted from areas of the captured image indicated by the acquired predetermined mathematical model to comprise impairment data (¶ [0057] Due to the way that the CMN affects the measurements, the noise can typically be modeled as being multiplicative, i.e. the amount of CMN scales with the value of the fingerprint (assigning a lesser weight to the noise). It should be emphasized that the method according to the present invention also support other type's noise couplings, e.g. additive noise, and that a non-linear mapping function may be applied to the input signal, e.g. a logarithm function to make the multiplicative effects additive.
Note: current application discloses: page 18, last paragraph: the processing unit 103 is configured to assign a lesser weight to fingerprint features extracted from areas of the captured image indicated by the acquired predetermined mathematical model to comprise impairment data. Hence, areas of the captured image being affected by impairments are advantageously taken into account to a lower degree (or possibly not at all) as compared to 
Regarding claim 15, Hansen teaches: a fingerprint sensing system comprising a fingerprint sensor and a processing unit, the fingerprint sensing system being configured to enabling cancelling out impairment data present in an image captured by a fingerprint sensor of the fingerprint sensing system (¶ [0035] FIG. 1 schematically illustrates an application for a fingerprint sensing system according to an example embodiment of the present invention);
the fingerprint sensor being configured to (the limitations are similar to those of claim 1; therefore rejected in the same manner as applied above).
Regarding claim 20, Hansen teaches: a fingerprint sensing system comprising a fingerprint sensor and a processing unit, the fingerprint sensing system being configured to enabling cancelling out impairment data present in an image captured by a fingerprint sensor of the fingerprint sensing system (¶ [0035] FIG. 1 schematically illustrates an application for a fingerprint sensing system according to an example embodiment of the present invention);
the fingerprint sensor being configured to (the limitations are similar to those of claim 6; therefore rejected in the same manner as applied above).
Regarding claim 25, Hansen in view of Kameyama and Gidel teaches: the fingerprint sensing system  of claim 20 as applied above; 
Hansen further teaches: wherein the processing unit  is configured to, when using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image: divide the impairment data present in the captured image with the impairment data represented by the acquired predetermined mathematical model (¶ [0057] he CMN affects the measurements, the noise can typically be modeled as being multiplicative, i.e. the amount of CMN scales with the value of the fingerprint. It should be emphasized that the method according to the present invention also support other type's noise couplings, e.g. additive noise, and that a non-linear mapping function may be applied to the input signal, e.g. a logarithm function to make the multiplicative effects additive.
Note: current application discloses: page 17, last paragraph: in case the impairment data is of a multiplicative type, the processing unit 103 divides the impairment data present in the captured image with the impairment data represented by the acquired predetermined mathematical model, wherein the impairment data present in the captured image is cancelled out).
Regarding claim 26, Hansen in view of Kameyama and Gidel teaches: the fingerprint sensing system  of claim 20 as applied above; 
Hansen further teaches: wherein the processing unit  is configured to, when using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image: assign a lesser weight to fingerprint features extracted from areas of the captured image indicated by the acquired predetermined mathematical model to comprise impairment data (¶ [0057] Due to the way that the CMN affects the measurements, the noise can typically be modeled as being multiplicative, i.e. the amount of CMN scales with the value of the fingerprint (assigning a lesser weight to the noise). It should be emphasized that the method according to the present invention also support other type's noise couplings, e.g. additive noise, and that a non-linear mapping function may be applied to the input signal, e.g. a logarithm function to make the multiplicative effects additive.
Note: current application discloses: page 18, last paragraph: the processing unit 103 is configured to assign a lesser weight to fingerprint features extracted from areas of the captured image indicated by the acquired predetermined mathematical model to comprise impairment data. Hence, areas of the captured image being affected by impairments are advantageously taken into account to a lower degree (or possibly not at all) as compared to the areas of the image where no impairments are present and where the extracted fingerprint features thus can be more relied upon).
Regarding claim 30, Hansen in view Kameyama and Gidel of teaches: A non-transitory computer program readable medium comprising computer-executable instructions for causing the fingerprint sensing system to perform steps recited in claim 6 when the computer-executable instructions are executed on a processing unit included in the fingerprint sensing system. (¶ [0102] …Embodiments within the scope of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored thereon. The computer program executed on the computer processor as applied above in claim 6).
Claims 7-10, 13, 21-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (PG-Pub. US 20160012271) in view of Kameyama (PG-Pub. US 20060257047) and Gidel (PG-Pub. US 20190011543), and further in view of Russo et al. (US 6330345), hereinafter Russo.
Regarding claim 7, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above. 
Hansen in view of Kameyama and Gidel does not explicitly teach: wherein the step of using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image comprises: adjusting fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image.
However, in a related field, Russo teaches: adjusting fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: adjusting fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image in order to account for device variabilities and adjusts for variable conditions that are present when imaging an individual's biometric feature and in particular, a fingerprint image.
Regarding claim 8, Hansen in view of Kameyama, Gidel, and Russo teaches: the method of claim 7 as applied above. 
Russo further teaches: wherein the adjusting of fingerprint sensor settings comprises adjusting sensitivity of pixels of the sensor to compensate for the impairment data (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device).
Regarding claim 9, Hansen in view of Kameyama, Gidel, and Russo teaches: the method of claim 8 as applied above. 
Russo further teaches: wherein the adjusting of fingerprint sensor further comprises: adjusting sensitivity of pixels of the sensor such that different clusters of pixels are adjusted to have different pixel sensitivity (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device. The determination of optimum sets is achieved by analyzing specific regions of the image data rather than the entire image. The present invention then captures multiple images at different sensitivity levels since a specific region (a cluster of pixels) may be optimized with respect to one set of settings and another region may be optimized with respect to another set of settings).
Regarding claim 10, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above.
Hansen in view of Kameyama and Gidel does not explicitly teach: wherein the step of using the acquired predetermined mathematical model to at least partly cancel out the impairment data  present in the captured image comprises: subtracting the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image.
However, Russo teaches: subtracting the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image (column 8, lines 43-47; in one embodiment of the present invention, non-uniform background noise is also subtracted from each of these images. In another embodiment, background noise corresponding to each of the settings used is subtracted from the particular image).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: subtracting the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image in order to account for device variabilities and adjusts for variable conditions that are present when imaging an individual's biometric feature and in particular, a fingerprint image; therefore resulting in a clearer images with less noise for better authentication. It should also be noted that subtracting noise information in an image is a well-known technique in using image filters. 
Regarding claim 13, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above.
Hansen in view of Kameyama and Gidel does not explicitly teach: wherein the step of using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image comprises: performing supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data.
However, in a related field, Russo teaches: performing supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data (Abstract; column 2, lines 5-10; the present invention optimally adjusts for the condition of an individual's biometric features and captures multiple images at different optimized sensitivity settings (performing supplementary sensing)  in a relatively small time frame, such that capture and adjustment processing is transparent to the individual; column 8, lines 28-35; In contrast, the sensitivity selection process of the present invention is continued until a substantially uniform, high-contrast image is obtained as illustrated in FIG. 5C. Since this requires balancing uniformity across the image with the need for high contrast, multiple optimum sensitivity levels may exist. As a result, the present invention method may capture multiple images (performing supplementary sensing), one image at each of the optimized sensitivity levels).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: performing supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data in order to
Regarding claim 21, Hansen in view of Kameyama and Gidel teaches: the method of claim 6 as applied above. 
Hansen in view of Kameyama and Gidel does not explicitly teach: the processing unit being configured to, when using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image: adjust fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image.
However, Russo teaches: adjust fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: adjust fingerprint sensor settings upon capturing the image in order to compensate for the impairment data represented by the acquired predetermined mathematical model, thereby at least partly cancelling out the impairment data present in the captured image in order to
Regarding claim 22, Hansen in view of Kameyama and Gidel and Russo teaches: The fingerprint sensing system of claim 21 as applied above. 
Russo further teaches: wherein the processing unit is configured to, when adjusting the fingerprint sensor settings: adjust sensitivity of pixels of the sensor to compensate for the impairment data (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device).
Regarding claim 23, Hansen in view of Kameyama and Gidel and Russo teaches: the fingerprint sensing system of claim 21 as applied above. 
Russo further teaches:, wherein the processing unit is configured to, when adjusting the fingerprint sensor settings: adjust sensitivity of pixels of the sensor such that different clusters of pixels are adjusted to have different pixel sensitivity (Abstract:…the methodology adjusts the set of default settings to account for the condition of the biometric feature being imaged by increasing or decreasing the sensitivity level of the sensor device. The determination of optimum sets is achieved by analyzing specific regions of the image data rather than the entire image. The present invention then captures multiple images at different sensitivity levels since a specific region (a cluster of pixels) may be optimized with respect to one set of settings and another region may be optimized with respect to another set of settings).
Regarding claim 24, Hansen in view of Kameyama and Gidel teaches: the fingerprint sensing system of claim 20 as applied above.
Hansen in view of Kameyama and Gidel does not explicitly teach: wherein the processing unit is configured to, when using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image: subtract the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image.
However, Russo teaches: subtract the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image (column 8, lines 43-47; in one embodiment of the present invention, non-uniform background noise is also subtracted from each of these images. In another embodiment, background noise corresponding to each of the settings used is subtracted from the particular image).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: subtract the impairment data represented by the acquired predetermined mathematical model from the impairment data present in the captured image in order to account for device variabilities and adjusts for variable conditions that are present when imaging an individual's biometric feature and in particular, a fingerprint image; therefore resulting in a clearer images with less noise for better authentication. It should also be noted that subtracting noise information in an image is a well-known technique in using image filters. 
Regarding claim 27, Hansen in view of Kameyama and Gidel teaches: the fingerprint sensing system of claim 20 as applied above.
Hansen in view of Kameyama and Gidel does not explicitly teach: wherein the processing unit is configured to, when using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image: perform supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data.
However, Russo teaches: perform supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data (Abstract; column 2, lines 5-10; the present invention optimally adjusts for the condition of an individual's biometric features and captures multiple images at different optimized sensitivity settings (performing supplementary sensing) in a relatively small time frame, such that capture and adjustment processing is transparent to the individual; column 8, lines 28-35; In contrast, the sensitivity selection process of the present invention is continued until a substantially uniform, high-contrast image is obtained as illustrated in FIG. 5C. Since this requires balancing uniformity across the image with the need for high contrast, multiple optimum sensitivity levels may exist. As a result, the present invention method may capture multiple images (performing supplementary sensing), one image at each of the optimized sensitivity levels).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Hansen in view of Kameyama and Gidel to incorporate the teachings of Russo by including: perform supplementary sensing of the object contacting the fingerprint sensor at areas of the fingerprint sensor indicated by the acquired predetermined mathematical model to comprise impairment data in order to correct the captured images by substituting any non-functional areas in the sensor device with average intensity values from neighboring regions.
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
35 U.S.C. § 102 - Applicant argues in pages 9-10 of the amendment that Hansen fails to disclose: "capturing an image of an object contacting the fingerprint sensor,"; “fitting the detected impairment data to a selected mathematical model”; and “storing/using the acquired predetermined mathematical model to at least partly cancel out the impairment data present in the captured image" as provided for by independent claims 1, 6, 15, and 20. 
Examiner respectfully disagrees.
Hansen discloses in ¶ [0032] “…the present invention generally relates to a method for removing disturbances in an image captured by a fingerprint sensor, and specifically to reduction of noise in an acquired fingerprint image by incorporating the sensing principle into the applied method for noise reduction” Hansen explicitly teaches taken an image by a fingerprint sensor; and  ¶ [0059]  “In a possible implementation of the invention, a three step process is provided, including 1) setting up the sampling to improve mitigation of CMN, 2) detecting if CMN (common mode noise) is present, and if so, 3) provides a means for rejecting it by filtering; ¶ [0060] Since the detection relies on similar techniques as the filtering, the filtering will be first described followed by the noise detection. The filtering typically consists of either a 1- or 2-dimensional Linear Minimum Mean Square Error (LMMSE) estimate of the CMN followed, either explicitly or implicitly, by cancellation of the CMN estimate from the input.” The LMMSE estimate of the CMN is a mathematical model and the independent claims lack any further description that may define the mathematical model. Also, as explained the the general principle is to optimize the sampling procedure in order to provide the best CMN estimate for subsequent cancellation by exploiting prior covariance knowledge of the fingerprint and the CMN”. One of ordinary skill in the art would understand that using the CMN estimate in subsequent cancellation would necessitate storing the model.
	Applicant further argues that Hansen fails to disclose “detecting, from the captured image, impairment data caused by static impairments of the fingerprint sensor” as disclosed in the amended claim. Although Examiner agrees that Hansen does not teach that the background noise is static. The argument is moot because this limitation creates a new ground of rejection as applied in this Final Action above.
35 U.S.C. § 103 - Applicant argues in pages 13-14 that Kameyama fails to disclose: "detecting, from the captured image, impairment data caused by static impairments of the fingerprint sensor" and "fitting the detected impairment data to a selected mathematical model" as claimed. Kameyama describes "periodic noise components" and not static impairment data as claimed. Furthermore, neither Abe nor Kameyama describes fitting static impairment data specific to the fingerprint sensor being utilized to a selected mathematical model such that the mathematical model can be stored and used subsequently for at least partly cancelling out impairment data present in an image later captured by the fingerprint sensor.
Examiner respectfully disagrees.
Kameyama discloses: Abstract: “In order to accurately remove an unnecessary periodic noise component from an image, a reconstruction unit generates a reconstructed image by fitting to a face region detected in an image by a face detection unit a mathematical model generated according a method of AAM using a plurality of sample images representing human faces without a periodic noise component.” Kameyama clearly discloses fitting a mathematical model to remove the periodic noise. Although Kameyama is removing the periodic noise from a facial image and not a fingerprint image as argued. The invention is still in the same field of endeavor as the claimed invention and one skill in the art can substitute a face image with a finger print image without undue experimentation as applied in the rejection of claim 1 above. Kameyama’s goal is to account for a periodic noise component that sensors are susceptible to, and determine its frequency and then remove it from an input image to generate a noise free image, which is similar to what the claimed invention is trying to achieve. While Examiner agrees that Kameyama does not teach that the background noise is static. The argument is moot because this limitation creates a new ground of rejection as applied in this Final Action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665